WINDES, Justice.
Petition of Bear Canyon Mining Company for certiorari to test the validity of an award of the respondent Industrial Commission of Arizona awarding compensation to respondent, L. D. Poor, against ■ the petitioner. This is the same award as that involved in the case of Green v. Industrial Commission, 78 Ariz. 347, 280 P.2d 268. The award is based upon the same facts *351and record as therein. The decision in that case controls the decision herein.
The award is set aside.
LA PRADE, C. J., and UDALL, PHELPS and STRUCKMEYER, Jr., JJ., concur.